Citation Nr: 1519102	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an extension of a temporary 100 percent rating due to convalescence beyond March 31, 2009.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a sprain of the right knee with medial meniscectomy and chondromalacia of the right patella.

3.  Entitlement to a separate compensable disability rating for recurrent subluxation or instability of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from June 1998 to September 1998 and from March 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A September 2007 rating decision granted service connection for residuals of right knee sprain with medial meniscectomy and chondromalacia of the right patella and assigned a temporary total rating from December 21, 2004.  A 10 percent rating was assigned from February 1, 2005.  In August 2008, the Veteran filed a claim for a temporary total rating for his right knee disability.  At that time, he submitted additional private treatment records dated in August 2008.  As the additional medical records submitted in August 2008 pertain to the severity of the Veteran's right knee disability, the September 2007 rating decision did not become final.  38 C.F.R. § 3.156(b).  Accordingly, the issue before the Board is entitlement to a higher initial rating for residuals of right knee sprain with medial meniscectomy and chondromalacia of the right patella.

The issue of entitlement to a higher initial rating for sprain of the right knee with medial meniscectomy and chondromalacia of the right patella is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's August 2008 right knee surgery required convalescence through August 2009.  

2.  From July 10, 2008, the Veteran's right knee disability was manifested by no more than slight instability. 
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total convalescent rating through August 30, 2009 have been met.  38 U.S.C.A. §§ 1155, 1156, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

2.  The criteria for a separate 10 percent rating for slight instability of the right knee have been met from July 10, 2008.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, an October 2008 letter informed the Veteran of the evidence required to substantiate his temporary total rating and increased rating claims.  The letter fulfilled the notice requirements of Vazquez.  The October 2008 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations of his right knee in June 2009 and May 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's knee disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records with regard to the claims being decided, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

Criteria for Extension of Convalescence

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105 (e) (2014).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  Id.

Notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)). 

A November 2008 rating decision assigned a temporary total evaluation from August 19, 2008 to December 31, 2008.  A March 2009 rating decision extended the temporary total rating through March 30, 2009.  The Veteran seeks an extension of the convalescence period beyond March 30, 2009.

A VA treatment record dated in April 2009 shows that the Veteran reported posterior leg and knee pain that was piercing and sharp with prolonged sitting, bending over and walking longer distances.  The Veteran reported that he needed an off work slip since his orthotic supplies were not in and he needed approximately one month to get used to wearing it.  

 A VA treatment note dated in May 2009 indicated that the Veteran should be off of work until June 30, 2009 for ongoing knee pain and treatment.  

A June 2009 VA examination of the joints reflects that the Veteran reported that he was on sick leave because of  his condition.  

In an August 2009 statement, the Veteran indicated that he was still off of work due to complications of the realignment of his right knee.  In a written statement dated in September 2009, the Veteran noted that he was still unable to work, per his primary care provider.  

A VA physical therapy treatment record dated in October 2009 indicated that the Veteran was on medical leave from his job as a factory worker.  The therapist opined that the Veteran qualified to perform sedentary work.  

In his August 2010 substantive appeal, the Veteran noted that he had not been released from convalescence to return to work due to lasting effect of complications of his knee surgery.   

The evidence in this case shows that the Veteran required convalescence following his August 2008 right knee surgery beyond March 30, 2009.  In this regard, a VA physician opined in May 2009 that the Veteran should remain off of work until June 30, 2009.  Statements submitted by the Veteran in August 2009 and September 2009 indicated that he had not returned to work because of problems with his right knee.  Based upon the evidence of record, the Board finds that the Veteran required convalescence from right knee surgery for an entire year after his right knee surgery, through August 31, 2009.  38 C.F.R. § 4.30(b)(2).  An extension beyond this date is not warranted, as this extension represents the maximum period for which a temporary total rating for convalescence may be granted.  Id.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to the maximum extension of temporary total convalescent rating through August 31, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has appealed the initial rating assigned following a grant of service connection.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Separate Rating for Right Knee Instability

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

Under Diagnostic Code 5257, impairment of the knee of recurrent subluxation or lateral instability will be evaluated as 10 percent disabling when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a.

A June 2005 VA general examination showed no laxity of the medial and collateral ligaments.  Lachman's test was negative.  

A private treatment record dated in June 2008 reflects that there was excellent ligamentous stability.  An impression of mild medial compartment arthritis in the right knee was noted.  

A July 2008 private treatment record shows that the Veteran was seen with a complaint of right knee pain.  There was no significant instability with valgus or varus stress with the knee at full extension as well as 30 degrees of flexion. Lachman test was negative with a solid endpoint of the anterior cruciate ligament.  An impression of right knee pain with instability was noted.  

The Veteran had a VA examination in June 2009.  The VA examiner noted good stability of the medial and lateral collateral ligament and anterior posterior cruciate ligament.  The Veteran had a negative Lachman's test. 

Private treatment records dated in November 2009 reflect that the Veteran reported occasional swelling and catching.  There was no patellar instability or loose body sensation.  A physician diagnosed right knee post meniscectomy with medial compartment pain and a component of imbalanced patellofemoral pain with healed osteotomy.  

Upon VA examination in May 2013, the Veteran reported instability of the right knee.  He indicated that he used a knee brace.  Joint stability test for anterior stability (Lachman test) showed normal stability of the right knee.  Testing for posterior instability (posterior drawer) of the right knee was normal.  Testing for medial-lateral instability  of the right knee was 1+.  The examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  

Here, a July 2008 treatment record shows a diagnosis of instability.  At the May 2013 VA examination, the Veteran reported instability of the knee.  Objective testing showed slight medial-lateral instability of the right knee. The Board notes that there were no objective findings or complaints of instability prior to July 2008.  Based upon the July 2008 treatment record and the May 2013 examination findings and resolving reasonable doubt in the Veteran's favor, the Board concludes that mild instability of the right knee is shown from July 10, 2008.  The Board finds that a separate rating is warranted for instability of the right knee from July 10, 2008,  pursuant to Diagnostic Code 5257.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's right knee disability.  The rating criteria pertaining to the service-connected knee disability consider whether there is subluxation or instability that is slight, moderate, or severe.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

ORDER

The temporary total convalescent rating under 38 C.F.R. § 4.30 based on right knee surgery is extended through August 31, 2009, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for slight instability of the right knee from July 10, 2008 is granted.


REMAND

In a statement dated in October 2008, the Veteran reported that he is in receipt of vocational rehabilitation benefits.  The vocational rehabilitation file is relevant to the claim for a higher initial rating for his right knee disability and should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's vocational rehabilitation file and associate it with the claims folder and electronic record.  If unavailable, a negative reply is requested and should be placed in the file.  

2.  Following the requested development, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


